DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 20, the examiner notes that lines 3-5 which define a seat middle and longitudinal seat bolsters appear to double claim these items as they are previously claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bush et al. (US 6199948).  Regarding claim 11, Bush teaches a vehicle seatback comprising: a longitudinal bolster (122) disposed along a side (back side) of the seatback; a laterally disposed pocket (126) extending across the longitudinal bolster (see Figure 14); and a longitudinally disposed pocket (124) extending along the longitudinal bolster (122) and in an overlapping arrangement with the laterally disposed pocket (126 – see Figure 14).



Regarding claim 13, Bush teaches a zipper extending along the longitudinally disposed pocket (124 – see Figure 14).

Regarding claim 14, Bush teaches wherein the laterally disposed pocket (126) includes an end adjacent to the zipper (see Figure 14).

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritzel et al. (US D562576).  Regarding claim 17, Ritzel teaches a vehicle seating assembly comprising: a seatback including: a seatback middle; a seatback bolster; and a seatback opening defined by a seatback passageway between the seatback middle and the seatback bolster (see Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2005/0110310) in view of Mathias et al. (US 7084932).  Regarding claim 1, Mayer teaches a seatback (10) for a vehicle (11) seating assembly (see Figures 1 and 2) comprising: a rear portion defining a panel mounting surface (17); a seat frame (18, see Figure 3); a panel (24) selectively removable from a seat frame (via 28 and 29; see paragraphs [0051], [0056]) and having an aperture (aperture at the top of 36 in Figure 1; or, aperture at the top of 23 in Figure 3); a storage container (23 or 36) extending from the aperture and toward the seat frame.  
However, Mayer does not distinctly disclose a panel release disposed adjacent to the aperture and configured to detach the panel from the panel mounting surface upon exertion of a force on the panel release.  Mathias, in a similar field of endeavor teaches a panel release (102) configured to detach a panel (38) from a panel mounting surface (80) upon exertion of a force on the panel release (see Figures 7a-7c and column 7, lines 26-44).  The examiner notes that it would have been obvious to one having ordinary skill in the art to modify the seatback of Mayer to include a panel release button (like item 102 of Mathias) next to the aperture in order to make it easier to remove item 24 from the mounting surface 17.



Regarding claim 3, Mayer teaches wherein the storage container extends below the aperture (see Figures 1 and 3).

Regarding claim 4, Mayer teaches wherein the aperture has an oblong opening (see Figure 1).

Claims 5-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2005/0110310) in view of Mathias et al. (US 7084932) as applied above and in further view of Pesta et al. (US 6142561).  Regarding claims 5-6, it is described above what is disclosed by Mayer in view of Mathias; however, the references do not distinctly disclose a pair of opposing hooks disposed on the panel. 
Pesta, in a similar field of endeavor, teaches a pair of opposing hooks disposed on the panel (see items 80 in Figure 5).  It would have been obvious to one having ordinary skill in the art to modify the panel of Mayer to include the opposing hooks (80) of Pesta on either side of the pocket (36) in order for a user to be able to hang items therefrom.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2005/0110310) in view of Mathias et al. (US 7084932) and Pesta et al. (US 6142561) as applied above .
Cassellia, in a similar field of endeavor, teaches a pocket on the back of a seat wherein the pocket has a mesh (or net) outer surface (see item 210 in Figure 1).  It would have been obvious to one having ordinary skill in the art to modify the material of the pocket of Mayer to be netting (as in Cassellia) in order to have a breathable and see-thru material for certain contents a user may want kept in the pocket.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US 6199948) in view of Scicluna (US 2010/0282809).  Regarding claim 15, it is described above what is disclosed by Bush; however, the reference does not distinctly disclose wherein the longitudinal bolster includes a pair of opposing longitudinal bolsters disposed on opposing sides of the seatback, wherein the laterally disposed pocket includes a pair of laterally disposed pockets in an overlapping arrangement with the pair of opposing longitudinal bolsters.
Scicluna teaches a backpack that can be attached to a seat back having storage.  The item of Scicluna has a pair of opposing longitudinal bolsters disposed on opposing sides of the back, wherein the laterally disposed pocket includes a pair of laterally disposed pockets in an overlapping arrangement with the pair of opposing longitudinal bolsters (see Figure 4).  It would have been obvious to one having ordinary skill in the art to modify the seatback of Bush to have the longitudinal pocket set up like Scicluna in order for a user to be able to store more items.

Regarding claim 16, Scicluna further teaches one or more additional laterally extending pockets disposed between the pair of laterally disposed pockets and the headrest (see additional pocket in .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritzel et al. (US D562576) in view of Ferrara (US 3924893).  Regarding claim 18, it is described above what is disclosed by Ritzel; however, the reference does not distinctly disclose wherein a breathable material extends from the seatback middle to each of the pair of opposing longitudinal bolsters.
Ferrara, in a similar field of endeavor, teaches a mesh material (58, 62) extending from a seatback middle to the opposing longitudinal bolsters.  It would have been obvious to one having ordinary skill in the art to modify the seatback of Ritzel and include the mesh material of Ferrara covering the openings in order to add comfort and better aesthetics to the chair of Ritzel.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritzel et al. (US D562576) in view of Ferrara (US 3924893) as described above and in further view of Mayer et al. (US 2005/0110310).  Regarding claims 19-20, it is described above what is disclosed by Ritzel in view of Ferrara; however, the references do not distinctly disclose wherein the seatback middle includes a pocket.  Mayer, in a similar field of endeavor, teaches a seatback having a pocket (36).  It would have been obvious to one having ordinary skill in the art to modify the seatback of Ritzel to include the pocket (36) of Mayer in order for a user to store their belongings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636